COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00336-CR


Ibrane D. Barefield                       §    From the 371st District Court

                                          §    of Tarrant County (1347073D)

v.                                        §    February 11, 2016

                                          §    Opinion by Justice Gardner

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the total costs of court of $529 and modified to reflect a total costs of court of

$479. It is ordered that the judgment of the trial court is affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Anne Gardner___________
                                        Justice Anne Gardner